Citation Nr: 9903377	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
degenerative disc disease of cervical spine.

2.  Entitlement to service connection for sinusitis and 
allergies, to include allergic rhinitis.

3.  Entitlement to service connection for bursitis of the 
left elbow.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for scoliosis of the 
lumbar spine.

6.  Entitlement to service connection for vasovagal syncopal 
episodes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to 
December 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative disc disease of cervical 
spine and assigned a noncompensable evaluation.  The RO 
denied service connection for vasovagal syncopal episodes, 
sinusitis and allergies, bursitis of left elbow, and 
tinnitus.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, he noted that tinnitus "was identified by 
the VA audiologist in Birmingham as being [temporomandibular 
joint syndrome] with associated tinnitus.  Please consider 
compensation for [temporomandibular joint syndrome] if 
applicable."  The appellant has raised a claim for service 
connection for temporomandibular joint syndrome; however that 
claim is not on appeal.  Absent a rating decision, a notice 
of disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of this issue.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board must note that it does not find that a claim for 
service connection for temporomandibular joint syndrome is 
inextricably intertwined with the claim for service 
connection for tinnitus.  In this decision, the Board has 
granted service connection for tinnitus.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine is 
currently manifested by no more than moderate functional 
impairment.

2.  Sinusitis and allergic rhinitis are due to service.

3.  Tinnitus is due to service.

4.  A diagnosis of pain in the left elbow is not a disease or 
injury for VA purposes.

5.  A current diagnosis of bursitis of the left elbow is not 
of record.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine is 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5290 (1998).  

2.  Sinusitis and allergic rhinitis were incurred during 
wartime service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  Tinnitus was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The claim for service connection for bursitis of the left 
elbow is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for degenerative disc 
disease of the cervical spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in March 1995.  The 
appellant complained of a constant dull posterior neck pain 
that was better with manipulation.  He stated that these 
symptoms were exacerbated by damp, humid weather.  
Examination of the cervical spine was normal in appearance.  
There was no fixed deformity.  The musculature of the neck 
was normal without spasm or tenderness.  There was full range 
of motion of the cervical spine and no evidence of pain on 
motion.  The diagnosis was degenerative disc disease of the 
cervical spine.

The appellant underwent a VA examination in August 1997.  The 
appellant stated that neck pain began in the early 1990s.  He 
reported no injury to the neck.  He stated that the neck 
muscles would become tense and that he felt the tightness and 
stiffness in the superior portion of the trapezius muscles, 
both right and left.  Examination of the neck revealed no 
deformity.  There were no postural deformities noted.  The 
range of motion of the cervical spine was 28  degrees 
flexion, 53 degrees extension, 32 degrees right and left 
lateral flexion, 49 degrees rotation to the left, and 
45 degrees rotation to the right.  There was no objective 
evidence of pain on motion noted.  X-ray of the cervical 
spine revealed disc space narrowing at C6-C7, indicating 
degenerative disc disease.  The diagnosis was chronic neck 
pain with finding of degenerative disc disease at C6-C7.  The 
VA examiner stated that functional loss due to pain was 
moderate.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 5290, mild limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1998).  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 20 percent evaluation for 
degenerative disc disease of the cervical spine.  The two 
examinations conducted following the appellant's discharge 
from service do not show any symptoms of intervertebral disc 
syndrome.  See 38 C.F.R. Part 4, Diagnostic Code 5293.  The 
Board has determined that the 20 percent evaluation is 
warranted under limitation of motion of the cervical spine.  
See 38 C.F.R. Part 4, Diagnostic Code 5290.  At the time of 
the March 1995 VA examination, the appellant had full range 
of motion of the cervical spine.  However, at the time of the 
August 1997 VA examination, the appellant's had moderate 
limitation of motion.  Flexion was 28 degrees, extension was 
53 degrees, right and left lateral flexion was 32 degrees, 
rotation to the right was 45 degrees and rotation to the left 
was 45 degrees.  The examiner's determination that functional 
loss due to pain was moderate is consistent with the Board's 
determination that the appellant's limitation of motion is 
moderate.  Thus, a 20 percent evaluation is assigned to the 
appellant's degenerative disc disease of the cervical spine.

An evaluation in excess of 20 percent is not warranted.  The 
appellant's limitation of motion of the cervical spine is not 
severe.  The symptoms described by the appellant are not 
severe.  The clinical findings made on the VA examinations do 
now show evidence of severe limitation of motion.  As noted 
above, no examiner has reported findings of intervertebral 
disc syndrome.  The appellant has not reported symptoms 
consistent with intervertebral syndrome.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 20 percent evaluation that the Board has assigned.  See 
38 C.F.R. § 4.59 (1998).  When examined in March 1995, the 
appellant had full range of motion and no evidence of pain on 
motion.  When examined in August 1997, the appellant's range 
of motion was shown to be moderate, but there was no pain 
restricting motion to a severe degree.  The VA examiner 
stated that functional loss to due pain was moderate.  See 
38 C.F.R. §§ 4.40, 4.45 (1998).  The evidence including the 
appellant's statements do not establish the presence of more 
motion than normal, excess fatigability, weakness, or 
incoordination.  At best, the functional limitation is 
moderate.  Based on these findings, the appellant's 
degenerative disc disease of the cervical spine is no more 
than moderately disabling and thus is no more than 20 percent 
disabling.  

The appellant is competent to report his symptoms.  To the 
extent that he has described pain and functional impairment, 
the Board has granted his degenerative disc disease of the 
cervical spine a 20 percent evaluation.  The Board has noted 
that the medical findings and the appellant's complaints 
related to his cervical spine do not support an evaluation in 
excess of 20 percent.  To this extent, the preponderance of 
the evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that bursitis of the left 
elbow, sinusitis, allergic rhinitis, or tinnitus arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in February 1983, 
clinical evaluations of the appellant's "head, face, neck, 
and scalp," "nose," "sinuses," and "upper extremities" 
were normal.  In April 1984, the appellant complained of 
sinusitis.  The appellant reported nasal congestion and 
rhinitis for the past two weeks.  Currently, he had no cough 
or sore throat.  He had no fever or chills.  He had nasal 
congestion.  His tympanic membranes were clear.  His throat 
was within normal limits.  The impression was sinusitis-
allergies.  In June 1986, the appellant reported headaches 
and trouble focusing his eyes.  Examination of the 
appellant's throat revealed exudate.  His ears were clear.  
There was no sinus tenderness.  The assessment was probable 
viral symptoms or strep tonsillitis.  In December 1986, 
clinical evaluations of the appellant's "head, face, neck, 
and scalp," "nose," "sinuses," and "upper extremities" 
were normal.  In July 1987, the appellant complained of 
tinnitus in the right ear.  

In June 1989, the appellant complained of sinus problems and 
cough.  He had sputum.  He had no fever.  The examiner noted 
that the appellant reported no known allergies.  Examination 
of the eyes, ears, nose, and throat was normal.  The throat 
was injected.  Examination of the neck was normal, and the 
lungs were clear.  The assessment was upper respiratory 
infection.  In March 1990, the appellant complained of 
congestion, headaches, coughing  The pharynx was injected.  
Tonsils were clear.  The sinuses were nontender.  He had 
swollen nodes.  His tympanic membranes were injected.  His 
lungs revealed no rales or wheezes.  The assessment was 
bronchitis with bilateral otitis media.  

In December 1990, the appellant reported that he had had a 
swollen left elbow for one day.  He stated that he woke up 
with minor pain in his left elbow at the olecranon the 
previous day and that the following morning, his left elbow 
was swollen.  He reported no history of trauma and no fever 
or chills.  He stated that he had throbbing pain, which 
increased with movement.  He had no prior history of 
arthritis or bursitis.  The appellant reported that he had 
begun to work out over the past month, but that he had not 
increased weight or frequency recently.  The examiner stated 
that the appellant had mild erythema and soft tissue swelling 
localized at the left olecranon bursa area.  It was warm to 
touch and mildly tender.  He had full range of motion with 
minimal pain.  The remainder of the left elbow was nontender.  
The assessment was left olecranon  bursitis.  X-rays of the 
left elbow taken at that time showed no fracture or 
dislocation.  There was a soft tissue elliptical 
calcification adjacent to the medial epicondyle and 
representing peritendinitis calcarea.  Several days later, he 
was seen again.  The swelling had decreased in the left 
olecranon, but there was still mild effusion.  Erythema had 
decreased and was mildly tender.  He had full range of motion 
in the left elbow.  The assessment was "[i]mproved."

In July 1991, the appellant complained of sinus nasal 
congestion and swollen eyes which were unresolved with Entex.  
He had no cough, no gastrointestinal problems, or 
genitourinary system problems.  There was no fever.  He had a 
sore throat, chest pain, and shortness of breath.  His ears 
were negative.  There was no sinus tenderness.  Throat was 
without exudate.  Examination of the neck, head and chest 
were negative.  An x-ray of the sinuses was negative.  The 
assessment was flu-like symptoms.  In June 1994, clinical 
evaluations of the appellant's "head, face, neck, and 
scalp," "nose," "sinuses," and "upper extremities" were 
normal.  In the report of medical history completed by the 
appellant at that time, he stated "yes" for having had or 
having now sinusitis.  The examiner noted that the appellant 
reported sinusitis year round since childhood.  He reported 
that he had been diagnosed with bursitis in 1990 and had 
occasional pain and discomfort, which he treated with rest, 
ice, and heat and Motrin.  He reported that he had occasional 
ringing in the ears during service which he related to his 
sinusitis.  

The appellant underwent a VA examination in March 1995.  The 
appellant reported that he had pressure beneath his eyes and 
nasal congestion with nasal drainage.  He stated that he took 
Sudafed for his symptoms, and, at times, took Entex.  He 
stated that he had not used antibiotics to treat his allergy 
symptoms.  He had not had any allergy testing.  The appellant 
complained of intermittent, throbbing pain in his left elbow 
associated with stiffness.  His symptoms occurred during damp 
and cold weather and were worse during the winter.  He had 
swelling occasionally.  Examination of the head, face, and 
neck was normal.  His external nose was normal in appearance.  
There was no sinus tenderness.  Nasal passages revealed pale 
nasal mucosa and enlarged nasal turbinates.  Oropharynx 
revealed clear drainage along the posterior pharynx.  The 
throat was otherwise normal.  Examination of the ears was 
normal without discharge.  The tympanic membranes were normal 
without perforation bilaterally.  The examiner stated that 
there was no cough or expectoration.  Auscultation revealed 
clear lung fields bilaterally.  The left elbow was normal in 
appearance.  There was no swelling or tenderness.  He had 
full range of motion, and no evidence of pain on motion.  X-
rays of the paranasal sinuses and the left elbow were normal.  
Diagnoses related to the appellant's left elbow and his 
sinuses were not entered.

The appellant underwent a VA audiological evaluation in April 
1995.  The appellant reported bilateral tinnitus for the past 
six years.  He related the tinnitus to explosions while in 
service and while working on a pipeline.  He described the 
tinnitus as a rumbling sound, worse in the right ear.  He 
stated that the tinnitus affected his sleep and concentration 
and rated it as moderate to severe.  

The appellant had an RO hearing in June 1997.  He stated that 
he would get pounding headaches in the temple area, which 
would go to the back of his head.  He stated that he would 
get pressure under his eyes, a runny nose, and blood shot 
eyes.  The appellant stated that would take Entex, Tylenol 
sinus, and Equate nose spray every day.  As to his elbow, he 
stated that he was out in the field and was doing what is 
called fire team maneuvers.  He stated that the maneuver 
required him to drop to his knees and catch his fall on his 
elbows.  He stated that when he went to put out his elbows, 
he thought he hit a rock or something because it was painful.  
He stated that there was no bruise, but there was swelling 
and that it was hot to touch.  He stated that he was told it 
was bursitis.  He stated that pain would occur when the 
weather changed.  He was asked if he had continuous pain and 
swelling, and he responded, "Oh yeah . . . ."  He stated 
that he took Motrin, used Aspercreme and blue ice, and used a 
heating pad.  

The appellant underwent a VA audiological evaluation in July 
1997.  He reported that tinnitus began when he was working on 
the flight line.  He stated that it is a high-pitched tone 
and that the tone fluctuated.  He rated the tinnitus as a 
three on a scale from one to five with five being severe.

The appellant underwent a VA examination in August 1997.  The 
appellant gave a history of having had problems with his 
sinuses and allergies, which he described as having chronic 
rhinorrhea and nasal congestion, which was seasonal.  The 
appellant stated that he would get red eyes with blurred 
vision and headaches with pain behind the eyes.  Upon 
physical examination, there was slight tenderness to 
percussion of the right maxillary area.  Examination of the 
nose revealed normal mucosa.  There was no nasal septum 
deviation.  Examination of the external nose and nasal 
vestibule was within normal limits.  The right and left nasal 
cavities was limited to inspection using a speculum in either 
nostril.  No abnormalities were noted.  X-rays of the sinuses 
were normal.  The diagnosis was allergic rhinitis and 
recurrent sinusitis by subjective data.

As to his elbow, the appellant reported a history of pain in 
his left elbow since the early 1980s.  He stated that the 
left elbow would lock up at times.  He stated that ice 
helped.  He reported weakness and paresthesias of the mid 
palmer area and the fifth finger.  Examination of the left 
elbow revealed no tenderness, no deformity, and no edema.  
Examination of the left hand revealed no atrophy and no 
weakness.  There was slight decrease in pain sensation on the 
palmar surface of the fifth finger of the left hand.  Touch 
sensation was intact.  There was no swelling or instability 
of the left elbow.  Range of motion of the left elbow was 
0 degrees to 145 degrees.  X-rays of the left elbow were 
normal.  The diagnosis as chronic pain of the left elbow of 
uncertain etiology.

a.  Sinusitis and allergic rhinitis

In the rating decision on appeal, the RO determined that 
sinusitis and allergies existed prior to service.  The Board 
finds that the evidence of record is insufficient to rebut 
the presumption of soundness at entrance into service.  See 
Miller v. West, 11 Vet. App. 345 (1998).  The Board finds 
that service connection for sinusitis and allergic rhinitis 
is warranted on the basis that they were incurred in service 
(not aggravated).  

The appellant was seen numerous times complaining of 
sinusitis and rhinitis in service.  He was given a diagnosis 
of sinusitis-allergies.  At the time of the August 1997 
examination, the appellant reported having chronic rhinorrhea 
and nasal congestion, which was seasonal.  The appellant 
stated that he would get red eyes and blurred vision and 
headaches with pain behind the eyes.  After examining the 
appellant and based upon the appellant's history, the VA 
examiner gave diagnoses of allergic rhinitis and recurrent 
sinusitis by subjective data.  It must be noted that the 
symptoms described by the appellant to the VA examiner were 
the same symptoms he reported while in service, and the VA 
examiner determined that the appellant had recurrent 
sinusitis based upon his reported history.

The Board finds that the diagnoses of allergic rhinitis and 
recurrent sinusitis are related to the complaints he had in 
service.  Service connection for allergic rhinitis and 
sinusitis is warranted.

b.  Tinnitus

The Board finds that service connection is warranted for 
tinnitus.  The appellant complained of tinnitus in service on 
more than one occasion and continues to complain of it now.  
The appellant filed a claim for service connection for 
tinnitus right after his discharge from service.  There is no 
negative evidence as to this claim, and thus service 
connection for tinnitus is granted.

c.  Bursitis of the left elbow

The appellant's claim for bursitis of the left elbow is not 
well grounded.  The appellant was diagnosed in service with 
bursitis of the left elbow in December 1990.  In June 1994, 
clinical evaluation of the appellant's upper extremities was 
normal.  He reported occasional pain and discomfort at that 
time.  The appellant was examined in March 1995 and August 
1997.  In March 1995, the findings reported by the VA 
examiner were normal as to his left elbow.  No diagnosis 
related to the appellant's left elbow was entered.  In August 
1997, the VA examiner gave a diagnosis of chronic pain of the 
left elbow of uncertain etiology.  The Board notes that a 
post service diagnosis of bursitis has not been entered.  A 
diagnosis of pain of the left elbow is not a disease or 
injury which service connection may be granted.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . ." 38 U.S.C.A. 
§§ 1110, 1131.  The current diagnosis of pain of the left 
elbow does not establish that there is a disability resulting 
from an injury or a disease.  See ibid.  Absent a disease or 
injury, service connection may not be granted and thus the 
claim for service connection for pain of the left elbow is 
not well grounded and must be denied.  In regard to his lay 
assertion that he has bursitis in the left elbow, he is a lay 
person and his opinion  is not competent.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application. This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in September 1995 and a supplemental 
statement of the case in February 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.

Although the RO did not specifically state that it denied the 
appellant's service connection claim for bursitis of the left 
elbow on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1995) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the one of the 
issues on appeal on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  The result is the same.


ORDER

A 20 percent evaluation for degenerative disc disease of the 
cervical spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  
Service connection for sinusitis and allergic rhinitis is 
granted.  Service connection for tinnitus is granted.  
Service connection for bursitis of left elbow is denied.


REMAND

In the rating decision on appeal, the RO denied vasovagal 
syncopal episodes and lumbar scoliosis stating that such were 
congenital and developmental defects which were unrelated to 
military service and not subject to service connection.  The 
Board finds that such determination must be made by a medical 
professional.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant's claims file should be 
referred to a VA examiner.  The examiner 
is to answer the following question: Are 
vasovagal syncopal episodes congenital or 
developmental?  The examiner should 
report his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

2.  The RO should schedule the appellant 
for a VA examination for evaluation of 
his lumbar spine.  The examiner should be 
provided with the appellant's claims 
folder and must review the veteran's 
medical history prior to conducting the 
examination.  The VA examiner is asked to 
answer the following questions: (1) Is 
scoliosis of the lumbar spine congenital 
or developmental?  (2) Does the appellant 
have a diagnosis of sciatica?  (3) If the 
appellant does have a diagnosis of 
sciatica, is there any relationship 
between scoliosis and the sciatica?  The 
examination report should set forth all 
positive and negative findings in a 
clear, comprehensive, and legible manner.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for an 
examination in connection with an 
original claim, the claim shall be based 
upon the evidence of record.  When a 
claimant without good cause fails to 
report for an examination in connection 
with a claim for an increased evaluation, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 18 -


